Per Curiam:
In face of the charge by the learned trial court that plaintiff was under obligation as a pedestrian on the sidewalk to watch where he was going, it was manifest error to refuse to charge plaintiff’s request that the jury might find that failure on the part of defendant to warn pedestrians against the coal hole from which it had removed the cover constituted negligence.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Bijur, Mullan and Proskauer, JJ.